Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 1 of 32 PageID #: 829



  1                           UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK
  2

  3    ---------------------------------X
                                        :
  4    S. SHARPE SULAYMU-BEY, as next   :
       friends and on behalf of N.S.    :
  5    Bey and A.S. Bey and through     :
       their Parents and Guardians,     :
  6    S. Sharpe Sulaymu-Bey,           :
       on behalf of all others          :
  7    similarly situated,              :
                                        :        17-CV-03563 (AMD)
  8                   Plaintiffs,       :
                                        :
  9                   v.                :        225 Cadman Plaza East
                                        :        Brooklyn, New York
 10    CITY OF NEW YORK, et al.,        :
                                        :        December 5, 2019
 11                  Defendants.        :
       ---------------------------------X
 12

 13             TRANSCRIPT OF CIVIL CAUSE FOR STATUS CONFERENCE
                     BEFORE THE HONORABLE SANKET J. BULSARA
 14                      UNITED STATES MAGISTRATE JUDGE

 15    APPEARANCES:

 16    For the Plaintiffs:            MUSTAPHA LAKPENE NDANUSA, ESQ.
                                      26 Court Street
 17                                   Suite #603
                                      Brooklyn, New York 11242
 18
       For the Defendants:            RACHEL K. MARCOCCIA, ESQ.
 19                                   CAROLYN ELIZABETH KRUK, ESQ.
                                      New York City Law Department
 20                                   General Litigation Division
                                      100 Church Street
 21                                   New York, New York 10007

 22    Court Transcriber:             RUTH ANN HAGER, C.E.T.**D-641
                                      TypeWrite Word Processing Service
 23                                   211 North Milton Road
                                      Saratoga Springs, New York 12866
 24

 25


       Proceedings recorded by electronic sound recording, transcript
       produced by transcription service.
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 2 of 32 PageID #: 830



                                                                                2

    1   (Proceedings began at 10:05 a.m.)

    2              THE COURT:    Okay.    We’re here for a status

    3   conference in 17-3563.     Can the parties state their names for

    4   the record, please?

    5              MR. NDANUSA:    For the plaintiff Mustapha Ndanusa, 26

    6   Court Street, Suite 603.      Good morning, Your Honor.

    7              THE COURT:    Good morning, Mr. Ndanusa.       Your client

    8   is here, right?

    9              MR. NDANUSA:    He is.

  10               THE COURT:    He can come up and sit at counsel table.

  11               MS. MARCOCCIA:     Good morning, Your Honor.      Rachel

  12    Marcoccia --

  13               THE COURT:    Hold on one second, please.

  14               MR. SULAYMU-BEY:      Good morning, Your Honor.

  15               THE COURT:    Good morning.     Can you state your name

  16    for the rec -- just so it’s clear on the record, please?

  17               MR. SULAYMU-BEY:      Indeed.   S. Sharpe Sulaymu-Bey.

  18               THE COURT:    Okay.    Good morning, Mr. Sula --

  19               MR. SULAYMU-BEY:      I’m on own behalf today.

  20               THE COURT:    Good morning, Mr. Sulaymu-Bey.

  21               MR. SULAYMU-BEY:      Good morning.

  22               MS. MARCOCCIA:     Good morning, Your Honor.      Rachel

  23    Marcoccia with the New York City Department.         With me is my

  24    colleague Carolyn Kruk.

  25               MS. KRUK:    Good morning.
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 3 of 32 PageID #: 831



                                                                                 3

    1              THE COURT:    Good morning.     So, you know, we have I

    2   think a couple things that are going on here.         First, there

    3   is -- they may unfortunately lead to the same result, but

    4   Mr. Ndanusa has filed a motion to withdraw as counsel.           There

    5   was an affirmation that was filed in support and Mr. Sulaymu-

    6   Bay does not wish to have Mr. Ndanusa continue on as his

    7   lawyer and his spouse’s lawyer.       That’s correct, right?

    8              MR. SULAYMU-BEY:      That’s correct.

    9              THE COURT:    Okay.    So that’s one issue.

  10               Then there is an issue about the settlement of the

  11    case.   There are some papers that I think were sent earlier

  12    but they’re only recently put on the docket where

  13    Mr. Sulaymu-Bey wishes to withdraw or rescind his oral

  14    agreement to the settlement.

  15               Now, the -- a couple things and some of this may

  16    not be resolvable here.      I’m sure the defendants have a view

  17    as to the ability to rescind the agreement or not and in light

  18    of the fact that it’s only recently come on the docket I will

  19    certainly give you an opportunity to respond to that in

  20    writing.   That’s the first thing.

  21               MS. MARCOCCIA:     Well, and, Your Honor, if I may,

  22    this is -- I -- the first time that we saw the papers was less

  23    than an hour ago.     We weren’t served with these before they

  24    were filed on the papers, so we’re just learning of this.

  25               THE COURT:    I understand, so that’s exactly what I
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 4 of 32 PageID #: 832



                                                                                 4

    1   just said.

    2                MS. MARCOCCIA:   Right.

    3                THE COURT:   There’s no reason to -- that’s why I’m

    4   giving you the time.

    5                MR. SULAYMU-BEY:   And also, Your Honor, just to be

    6   clear for the record, we did file a motion and we’re moving

    7   for Mr. Ndanusa to be removed --

    8                THE COURT:   I understand.

    9                MR. SULAYMU-BEY:   -- a cross-motion.

  10                 THE COURT:   That’s the other -- that’s what I call

  11    the first issue, that Mr. Ndanusa can continue as counsel,

  12    then there’s the settlement agreement itself.         I actually

  13    think the settlement agreement was mailed, just put on the

  14    docket, west of my pro se clerk, an hour ago.

  15                 So I’m not sure that there was any -- I’m not sure

  16    it was served an hour ago.      It may not have reached your

  17    offices or et cetera, but we’ll figure out -- you’ll certainly

  18    have enough time to respond.

  19                 Mr. Sulaymu-Bey, let me say a couple of things,

  20    okay, because I haven’t decided because they have to file an

  21    opposition to this -- to this motion.        Just so you understand

  22    where this potentially puts the case, okay, number one, on the

  23    motion to withdraw, okay, there are two parts to this.           Okay.

  24    One is that it is rare that in the late stage of a case courts

  25    permit lawyers to withdraw.      Okay.    That’s just a reality of
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 5 of 32 PageID #: 833



                                                                               5

    1   the way it works.     Part of that is because of the need to have

    2   a case continued to move forward and the court not have to go

    3   back and forth between pro se and counsel and give time to get

    4   additional counsel and the like.

    5                That being said, I recognize there may have been

    6   unusual circumstances here because it’s not just counsel

    7   seeking to withdraw.     It’s the client wishing not to have the

    8   client -- the counsel represent him.        And so there’s a little

    9   bit of a -- there’s a lit -- in a situation where counsel

  10    wishes to withdraw is one thing, but there’s generally an

  11    unfettered right to fire your lawyer if you wish.          The Court

  12    can’t force someone to be the person’s lawyer.          The situations

  13    and the cases talking about withdraw being inappropriate at

  14    late stages of the case talk about when a counsel wishes to

  15    withdraw say they’re not getting paid, et cetera, et cetera,

  16    et cetera.    So we’re in a unique situation.

  17                 But the first element of that is that we have to

  18    grapple with this set of issues that generally disfavor

  19    withdrawal of counsel at the late stage.         There is the

  20    counterveiling concern as I mention about client prerogative

  21    and client choice.

  22                 The second thing, which may be more pertinent, is

  23    that without counsel because Mr. Ndanusa is also representing

  24    your minor children, it may be impossible, even if you wanted

  25    to go forward with the settlement for the settlement to go
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 6 of 32 PageID #: 834



                                                                               6

    1   forward without having counsel be present for the children.

    2               Ms. Kurk, you’re looking at me puzzled this entire

    3   time.   What’s up?

    4               MS. KURK:    Ms. Marcoccia.

    5               THE COURT:    Ms. Marcoccia, I’m sorry.

    6               MS. MARCOCCIA:    I’m just listening.

    7               THE COURT:    Oh, okay.   I thought you -- I may have

    8   misunderstood something you had said.        And I think there may

    9   be some hesitancy on the City’s part to permit the settlement

  10    agreement to be executed without the children having counsel.

  11    Okay.   In other words, if they were simply proceeding pro se.

  12                So -- and the City may also frankly because there

  13    was a global agreement not be willing to settle at all with

  14    you and your spouse if there’s not also a settlement with your

  15    children.   Okay.    So there’s the issue of withdrawing as

  16    counsel complicates the ability to get a global settlement.

  17    Okay.   Is -- is there something to be raised on this point?

  18                MS. MARCOCCIA:    No, Your Honor.     I was just

  19    clarifying something with my colleague.

  20                THE COURT:    Okay.   Does the City have a view as to

  21    whether or not they would --

  22                MS. MARCOCCIA:    Actually, Your Honor, I would just

  23    like clarification as to what the parents’ position is, again

  24    having just gotten the papers in the last hour?

  25                THE COURT:    Can we wait on this?     I’m going through
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 7 of 32 PageID #: 835



                                                                               7

    1   these issues in a way not to prejudice all of you and I --

    2   is -- do you have anything to say about the issue?

    3              MS. MARCOCCIA:      Well, the other reason I ask Your

    4   Honor now is because the other plaintiff isn’t here so I also

    5   wanted to raise with you whether we should get her on the

    6   phone if that’s possible.

    7              THE COURT:    Well, first of all, counsel is still

    8   present until counsel has been -- and so I’m not going to --

    9   you know, they have counsel until counsel is withdrawn.           I

  10    also don’t understand what that would accomplish.          You seem to

  11    have -- my question is, which was the point I was trying to

  12    deal with, what is the City’s position should a motion to

  13    withdraw be granted about the execution of the settlement

  14    agreement by the parties’ proceeding or the plaintiffs

  15    proceeding pro se?

  16               MS. KURK:    I think we would need time to discuss

  17    that and discuss it with the controller and our client because

  18    the understanding at this point was that we would be

  19    proceeding globally.

  20               THE COURT:    No, no, I understand that.       My -- that’s

  21    the second issue.     My question is, if the settlement stayed

  22    and it was a global settlement --

  23               MS. KURK:    Yes.

  24               THE COURT:    -- is there any problem from the City’s

  25    perspective of the papers being executed and allocuted in
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 8 of 32 PageID #: 836



                                                                               8

    1   front of the Court by the parents proceeding in a pro se

    2   capacity?

    3               MS. KURK:    As long as -- I mean, we’d have to -- I’d

    4   have to do a little research because historically, with all

    5   due respect, I haven’t researched this issue.         We’ve always

    6   had -- you know, they require counsel in order to represent

    7   their children in a removal action to this --

    8               THE COURT:    This is --

    9               MS. KURK:    But if Your Honor is satisfied and

  10    willing to sign off on the infant compromise order and we can

  11    craft something that addresses any concerns, then we would

  12    certainly be willing to proceed and get, you know, creative,

  13    if necessary, because our interest is certainly not disrupting

  14    the settlement to the extent that we can make it work and that

  15    everyone is satisfied.

  16                THE COURT:   Okay.   Because I don’t -- it doesn’t --

  17    there was some elusion in your papers to the ability of

  18    counsel -- or elusion to the fact that counsel may be

  19    necessary and that’s what I was trying to understand, what the

  20    basis for that was, because as far -- you know, the infant

  21    compromise order would never be signed by counsel.          It would

  22    be signed by the parents subject to the supervision of the

  23    Court and they’re under certain obligations and discrete bank

  24    accounts and all the like that accompany such situations.

  25                So I didn’t understand the basis for -- and if you
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 9 of 32 PageID #: 837



                                                                                9

    1   were still taking that position because that makes part two --

    2   in other words, continuing along with the settlement far more

    3   complicated because if I were to grant the request to counsel

    4   be removed then before I could even discuss whether or not the

    5   settlement is enforceable and continuable you’re required

    6   to -- you’re asking me to resolve the question of whether or

    7   not the children need separate counsel which they -- you know,

    8   when the plan is proceeding in a pro se capacity they never

    9   had before either.     So, okay, you can think about that, but

  10    that’s what your papers seem to suggest and I didn’t know

  11    offhand what the basis was for that.

  12               Okay.   Well, let me -- Mr. Sulaymu-Bey, there may be

  13    some complications if, you know, I grant the motion to

  14    withdraw and your children don’t have separate counsel in

  15    terms of getting a global settlement.        So that’s the first

  16    thing.   Okay.   Or rather that’s the second part of the

  17    complication on the motion to withdraw.        Okay.    What do we do

  18    about your children and their ability to go forward in the

  19    case and litigate.

  20               Then there is the question of you seeking to

  21    withdraw your agreement to the settlement at all.          Okay.   Now,

  22    the City is going to have an opportunity to respond to t hat

  23    motion that you filed, but here are a few things.          Number one

  24    is I’ve only glanced at your papers, but they appear to

  25    withdraw consent as to part of the settlement.          In other
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 10 of 32 PageID #: 838



                                                                                 10

    1   words, the children’s component and not the parental

    2   component.    Is that correct?

    3                MR. SULAYMU-BEY:     That’s correct.

    4                THE COURT:   Okay.

    5                MR. SULAYMU-BEY:     Just to the extent that all the

    6   agreement was formed on October the 11th with respect to the

    7   plaintiffs in the case, which was myself, my queen, Aleshia M.

    8   Sulaymu-Bey, and that agreement we -- it possibly could be a

    9   formed agreement.

   10                So in the vein of, you know, what was said to

   11   Aleshia Sulaymu-Bay, her -- she’s totally against this

   12   settlement.    However, the -- she was against the amount.          As

   13   counsel spoke with her during the deposition she had a

   14   different amount that she wanted to settle for that they asked

   15   about.   They asked her that in the deposition.

   16                THE COURT:   Well, let --

   17                MR. SULAYMU-BEY:     However, I just wanted to say,

   18   Your Honor, that your -- to answer to that question that the

   19   two plaintiffs in the case would be willing to move forward to

   20   the extent that agreement was formed.

   21                THE COURT:   Okay.   So let me step back one second.

   22   I think there are two parts to that, okay.          One is the

   23   City because of the parameters of the settlement is unwilling

   24   to go forward, as I understand it, with just a settlement of

   25   you, you and your spouse, okay, an not include the children.
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 11 of 32 PageID #: 839



                                                                                11

    1   That’s the first thing.

    2              So I think if you wish to withdraw and we’re going

    3   to talk about whether you can or whether an agreement was

    4   formed in a second, but if that were to sort of transpire,

    5   okay, then there would be no settlement at all, okay, for you

    6   or your spouse, most likely.        Okay.   That means you’d be

    7   forced to litigate the case and I will tell you right now the

    8   City will never settle the case given what’s transpired in

    9   such circumstances.

   10              MR. SULAYMU-BEY:      Objection, Your Honor.      When you

   11   said that they would never settle, I think you should clarify

   12   that.   You’re saying they were never settle.         I’m thinking

   13   that’s a little bit, you know --

   14              THE COURT:     You can’t object to anything I might --

   15              MR. SULAYMU-BEY:      Just my own, you know --

   16              THE COURT:     -- say.    Well, anyway.

   17              MR. SULAYMU-BEY:      My opinion.

   18              THE COURT:     Well --

   19              MR. SULAYMU-BEY:      Interjection, not objection.

   20   Interjection.

   21              THE COURT:     So they -- I’m making a prediction.        It

   22   could be wrong.     Let’s leave it that way, okay?

   23              Now, that’s the first part is that -- but -- and the

   24   second part of it was, you know, the settlement conference was

   25   clearly -- and your counsel was clearly representing not only
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 12 of 32 PageID #: 840



                                                                               12

    1   you and your spouse, but also your children.          And it was a

    2   global negotiation.       It was a global settlement conference and

    3   it was placed on the record.       There were particular

    4   discussions about your children and how much they would

    5   receive.   And it’s, you know, an oral contract, an oral

    6   agreement.

    7                Now, because there was not separate components that

    8   were -- you know, it was -- and neither side -- and I’ll go

    9   back and listen to the argument and confirm and we can create

   10   a transcript -- was proceeding under the ability to withdraw

   11   parts if they didn’t like parts or for the children to have --

   12   you know, continue and keep their claims or not and it was an

   13   all-or-nothing compromise, as it were.

   14                MR. SULAYMU-BEY:    I would interject, if I may, Your

   15   Honor.

   16                THE COURT:    Go ahead.

   17                MR. SULAYMU-BEY:    Quickly.   That the failure of

   18   Mr. Ndanusa to effectively represent my daughters at the

   19   settlement conference, right, combined with the consumement

   20   [ph.] of the basis for his fees, the encouragement to accept

   21   that settlement amount without us being proper informed of

   22   what his fees would be in that case, the lack of adequate

   23   legal research in terms of the settlement and the defendants

   24   who -- and the counsel who stated that there was only a

   25   certain amount that they could get from counsel -- from the
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 13 of 32 PageID #: 841



                                                                               13

    1   comptroller, I’m sorry.      They could only get a certain amount

    2   from the comptroller.

    3                And when we review Sutherland v. City of New York as

    4   cited, which was actually a settlement -- a settlement case or

    5   a settlement that didn’t go through, we see that that is

    6   basically the information that was presented to Your Honor.

    7   It was not necessarily a fact in terms of that.

    8                THE COURT:   So Mister --

    9                MR. SULAYMU-BEY:    So basically the reason why the

   10   settlement cannot go through is because it’s damaging to my

   11   daughters, you know, because of -- for the reasons I’ve just

   12   mentioned.

   13                Now, if the -- the defendants -- and if we have to,

   14   the whole settlement has to be -- they’re not willing to

   15   settle at all, you know, then I can’t -- I have no choice but

   16   to proceed forward because our daughters don’t have a fair and

   17   reasonable claim based on their representation.

   18                THE COURT:   Well, let me be clear.      I’m not sure.    A

   19   couple things.    They haven’t made a representation directly to

   20   you.   Okay.   And I’ve made various representations to you

   21   about what I thought was possible in the settlement and what

   22   was not possible in the settlement.        Okay.   And that’s in the

   23   context of a settlement.

   24                Lots of other cases settle for other amounts -- are

   25   litigated to other amounts.       Every case is different. Every
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 14 of 32 PageID #: 842



                                                                               14

    1   case has risks, every case has benefit as I explained to you

    2   and your counsel at the settlement conference.          And, you know,

    3   I understand your -- counsel is seeking to withdraw without

    4   imposing a lien, is that correct?

    5                MR. NDANUSA:   No, that’s incorrect, Your Honor.

    6                THE COURT:   You’re seeking a lien?

    7                MR. NDANUSA:   Charging [indiscernible].

    8                THE COURT:   Okay.

    9                MR. NDANUSA:   Only against as -- just to be clear,

   10   only as against the parents, not as against the children.

   11                THE COURT:   Okay.   And so there’s no fees being

   12   taken out of your children’s recoveries if I understand the

   13   way the charging lien is being sought.         In other words, it’s

   14   free and clear of any liens.

   15                Look, you know, there was a clear oral agreement

   16   there, in my view, and I’ll review what the defendants have to

   17   say and I’ll review what the case law has to say, but

   18   you’re -- the fact that there are other cases that settle for

   19   different amounts is not a basis to withdraw.          It’s not also a

   20   basis to conclude that anything you were told was false or

   21   incorrect.

   22                MR. SULAYMU-BEY:     That’s not -- Your Honor, that’s

   23   not the basis for the withdrawal.        That’s the basis for the

   24   rescission of the --

   25                THE COURT:   I’m sorry.    It’s not a basis to rescind.
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 15 of 32 PageID #: 843



                                                                               15

    1              MR. SULAYMU-BEY:      If the ba -- that is the basis of

    2   the rescission of the agreement based on Bastedo v. North-Rose

    3   Wolcott Central School District, 929 F. Supp. 2d. 223-224.

    4   That was a similar case where a complaintive [sic] was given

    5   some information about the liability insurance that a

    6   municipality had and upon that that plaintiff finding out that

    7   that municipality had a cert -- had a greater amount of

    8   insurance, they were able to rescind that agreement.

    9              However, that’s not the basis for the withdrawal.

   10   The basis for the withdrawal is inadequate representation of

   11   our daughters because Mr. Ndanusa never informed us that by

   12   accepting the settlement -- by accepting the global demand as

   13   Counsel Kurk invited him to, that that would mean that that

   14   would mean that he would be deemed to be representing our

   15   daughters because he told me specifically when I asked him

   16   prior to that he had no intent on representing my daughters

   17   and on his experience in representing minors is very slim.

   18              THE COURT:     But I don’t understand why -- I have a

   19   little bit trouble following, okay, which is that he was

   20   representing your daughters at the conference.

   21              MR. SULAYMU-BEY:      That’s why I had no -- I had no

   22   information about that, Your Honor.        I was mistaken about

   23   that.   I was not given the proper -- it was not explained to

   24   me properly because our daughters were removed from the

   25   complaint, right, pursuant to Rule 15 -- 15(c) and it was
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 16 of 32 PageID #: 844



                                                                               16

    1   related back.    So there were only two plaintiffs in the case.

    2   Now, that’s nunc pro tunc.

    3              Now, when counsel -- defense counsel Kurk made the

    4   suggestion to Mr. Ndanusa, I was not present and Aleshia was

    5   not present during that time.        When it was accepted on that

    6   behalf and it was subsequently I was told that there was a

    7   request for a global, I had no idea what that is, my

    8   understanding was that it was a number, right, but I didn’t

    9   know that he would be deemed to be representing them.           I

   10   didn’t -- I had no information about that.         Nothing was

   11   explained or --

   12              THE COURT:     But how does that affect --

   13              MR. SULAYMU-BEY:        -- right [indiscernible] --

   14              THE COURT:     Okay.     Assume that -- for a moment that

   15   you’re correct about that, which is a big assumption based on

   16   what I know, but assume that you’re correct.          What’s the basis

   17   to conclude that your children were disadvantaged in any way?

   18   Because to establish that, right, okay, it’s not about the

   19   amount they received.      Okay.    It would be something that

   20   like -- it would have to be something like he put -- your

   21   lawyer put your interests ahead of your kids’ interests or

   22   something like that.      That -- there’s an amount that you think

   23   should be higher, okay.

   24              MR. SULAYMU-BEY:        No, it’s not about the amount,

   25   Your Honor.    It’s about the fact that the legal research that
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 17 of 32 PageID #: 845



                                                                               17

    1   was done it was not probative of my daughters’ claims.           So

    2   since their claims were not on the record, the claims were not

    3   differentiated from our claims it is very highly unlikely that

    4   they received a fair and reasonable settlement.

    5              I mean, even if you look at -- if we look at the

    6   Sutherland v. City of New York, 99 C.V. 03329, document 164,

    7   filed August 2, 2006.      The attorney for that case went in

    8   detail on the damages that may have been suffered by the

    9   children in that case.      That was Sutherland that was mentioned

   10   by the Court that day on 10/11.

   11              THE COURT:     Mr. Sulaymu-Bey, that was a case that

   12   was litigated for a really long time, years and years and

   13   years.

   14              MR. SULAYMU-BEY:      Okay.

   15              THE COURT:     But it was a different case.       That ‘s

   16   the whole point and -- but that doesn’t have anything to do

   17   with in terms of whether the amount your kids are receiving is
   18   fair and reasonable under the settlement.         In other words --

   19              MR. SULAYMU-BEY:      Kind of misconstruing what I’m

   20   saying, Your Honor.     I’m not saying that it has anything to do

   21   with the amount.     That’s not the reason for the withdrawal.

   22   It had nothing to do with the amount.         It’s the fact that by

   23   comparing the two cases we can -- I can see the difference

   24   between the level of representation of the --

   25              THE COURT:     Oh, okay.   I understand that.      But --
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 18 of 32 PageID #: 846



                                                                               18

    1              MR. SULAYMU-BEY:       -- children.   That’s what I’m

    2   saying.

    3              THE COURT:     Okay.    I understand that, but why would

    4   that be a reason you would still not be comfortable going

    5   forward with the global settlement because I understand that

    6   you may be dissatisfied, may even think it arises to a legal

    7   deficiency, the representation you received versus what your

    8   kids received, right, which I understand that -- that’s what

    9   you’re trying to say and that you had -- in your view that,

   10   you know, your lawyer represented you adequately, may not have

   11   represented your kids adequately and there’s a differential

   12   and you see through the cases that what that difference was.

   13              But if the settlement amount is fair and reasonable,

   14   okay, by pressing this forward, right, what you’re potentially

   15   doing, okay, is giving up your ability to -- and their ability

   16   to recover financially in a fair and reasonable amount because

   17   of -- and never being able to get that again, in other words.

   18   It’s a somewhat -- because the -- on one -- there’s two

   19   reasons for that.     One is the City may not settle with you and

   20   your spouse if the kids are not involved.

   21              As you say, that’s my prediction, but they may not

   22   do that at all.     But the second thing is, you know, if your

   23   children go on their own path and litigate their own claims in

   24   the future, okay, they may never recover anything and they’d

   25   also have to potentially restart their process, you know, when
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 19 of 32 PageID #: 847



                                                                               19

    1   they reach an age of maturity and we start a new process with

    2   or without counsel and where they may not get anything.

    3              Okay.    In other words, if you thought the amount was

    4   fair and reasonable that they received, even though you may

    5   believe that your lawyer didn’t take on adequate

    6   representation but the amount achieved is fair and

    7   reasonable --

    8              MR. SULAYMU-BEY:      But that’s the issue.      It can’t be

    9   fair and reasonable based on the -- for whatever reasons the

   10   representation was not on the proper level to explore their

   11   claims, so the amount cannot be -- inherently it’s not fair

   12   and reasonable.

   13              THE COURT:     Well, maybe, maybe not.      I mean, I will

   14   tell you that when I was evaluating the case and making

   15   representations to both sides about the risks and benefits

   16   that they do, I do that based on my view of what -- and again,

   17   it’s just my view, but on what the facts and the law provide.

   18   Okay.   And sometimes we have -- and I’m not making any

   19   judgments about lawyers on either side, but we settle lots of

   20   case where the lawyers do a great job and lawyers do a

   21   terrible job and lawyers do jobs in the middle, right.

   22              But the reason to have clients here, okay, is so

   23   that they can hear from me directly about what the risks and

   24   benefits are and they can evaluate for themselves what the

   25   value of a claim is, what it means to go forward, et cetera.
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 20 of 32 PageID #: 848



                                                                               20

    1   And, you know, part of my job is to do that irrespective of

    2   what the lawyers say because I’m speaking directly to the

    3   client.   Right?    That’s why they’re here.      And I will tell

    4   you, as I tell everybody, in the context of a settlement

    5   negotiation I don’t -- I see the -- I call the risks as I see

    6   them, right?

    7              In other words, for you to have another settlement

    8   conference without your counsel here involving your children

    9   and the amounts that were discussed, I would say the same

   10   thing given what I understand about settling what the risks

   11   are and what the facts are as I know them.         Okay.    And so

   12   nothing from what you heard from me would change it all.

   13              MR. SULAYMU-BEY:      Just to be clear, Your Honor, in

   14   the Bastedo case, it was not the court who made the

   15   misrepresentations.     It was what was said to the court because

   16   in the Bastedo case as well there were similar pattern of, you

   17   know, speaking to one side in a separate room coming out, now

   18   the only representation I’m referring to is when I --

   19   presumably defense counsel said to you they had to call the

   20   comptroller in order to make a certain call for a certain

   21   amount.   So that’s what I’m referring to.

   22              It’s not saying that the Court made a

   23   misrepresentation but in terms of making that call to the

   24   comptroller --

   25              THE COURT:     But here’s the thing.      Every case is
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 21 of 32 PageID #: 849



                                                                                21

    1   unique and in every case involving the city -- I shouldn’t say

    2   every case.    In many cases counsel calls to get authority.

    3   Okay.    But that authority is based on the facts and

    4   circumstances of a particular case.        It doesn’t mean that, you

    5   know, there is a giant -- you know, I can make them or ask

    6   them to call the comptroller office and ask for a billion

    7   dollars to give you to settle.         They’re never going to come up

    8   with a billion dollars and I was going to say no.           I can ask

    9   them to say -- call and ask for the same amount in Sutherland,

   10   right?   And I make judgments about whether that call is -- ask

   11   them to make that call as effective, productive, likely to

   12   succeed.   We can’t make parties settle.        And the fact that

   13   other cases involve other amounts doesn’t mean each case is

   14   settled on its own merits.       No.

   15               So we can go back and forth about this.         What I

   16   think I need to do is have the defendants respond to the

   17   motion in writing.     I’m going to say a couple things, right?
   18   You have to be aware of two -- you should consider two

   19   possibilities, okay.      Number one is, you know, there’s a whole

   20   body of case law out there that talks about, you know, oral

   21   agreement and settlement agreements and the agreement to

   22   settle and what that means is that settlement agreement.

   23               The second is, you know, if you are seeking

   24   enforcement of the agreement that was placed on the record,

   25   you’re left to consider, well, what does that mean if you
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 22 of 32 PageID #: 850



                                                                                 22

    1   can’t get the releases and other necessary document signed and

    2   you’re just getting what amounts to the enforcement of the

    3   financial terms.     And you know, in other words, you know,

    4   notwithstanding what are the terms of the agreement, right.

    5   The court is not in a position, right, to force, you know,

    6   people’s signature on document and agree to written terms like

    7   releases and setting up bank accounts and even compromise

    8   orders and the like, right.       And so a motion to enforce would

    9   have the value of enforcing the global terms with the other

   10   terms not necessarily falling into place.

   11              So just before you say you’re opposing the motion,

   12   you should think about, you know, what you’re asking and what

   13   that actually gets you or doesn’t get you because even if

   14   Mr. Sulaymu-Bey is wrong about being able to rescind his oral

   15   agreement, then the oral on the global there is little means,

   16   as far as I can tell, of enforcing the other terms that the

   17   parties or at least the City would want in a written

   18   settlement agreement.

   19              The second part, I should say, is if it appears that

   20   Mr. Sulaymu-Bey is not willing to settle -- is willing to

   21   settle the parents’ claims only which, you know, this lawsuit

   22   you should think about what that amount is whether you’d be

   23   willing to consider that.      And you can provide a written

   24   proposal to him writing and see where that goes.          Okay.    But

   25   I -- so I -- you know, this is some context here that, you
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 23 of 32 PageID #: 851



                                                                               23

    1   know, there’s a desire to enforce the agreement understandably

    2   but -- now, Mr. Sulaymu-Bey, just so you know, if I were to

    3   grant the motion to withdraw and if there was no settlement

    4   agreement, okay, you’re in a position of having to, you know,

    5   litigate the case on a pro se basis.        Okay.

    6                And as we move into the more complicated portions of

    7   the case, things like summary judgment, trial, that comes more

    8   difficult.    I’m not saying it’s not doable but that becomes or

    9   difficult.    And also -- and I won’t repeat them -- you carry

   10   on and your kids carry on all of the risks of an adverse

   11   finding and a potential losing decision of the case.

   12                So you filed this position, which I understand --

   13   I’m going to give the City some time to tell me what they

   14   would like to do and respond.       How much time would you like?

   15                MS. MARCOCCIA:   Just like to consult the calendar,

   16   Your Honor.

   17                THE COURT:   January 10th enough?

   18                MS. MARCOCCIA:   That should be find, Your Honor.

   19                THE COURT:   Okay.   And then, Mr. Sulaymu-Bey, if

   20   you’d like to tell me after reading what they have to say what

   21   you would like, to do, I’ll let you submit something in

   22   writing.   You should consider, you know, what I’ve said today

   23   in terms of -- and all the things I said at the settlement

   24   conference, which is those are reasons to settle and, you

   25   know, the risks and benefits of settlement that I outline for
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 24 of 32 PageID #: 852



                                                                                24

    1   you and your kids, that’s based on my assessment.           And you can

    2   value that for whatever it is, but it wasn’t based on, you

    3   know, just what lawyers are telling me because that’s why I

    4   have clients here so I can tell them what I think.

    5               And if you go down this path, which you may very

    6   well be entitled to do, you lose your lawyer, okay, and you

    7   lose the benefit of the settlement financially, certainly for

    8   your children, because I think that’s what you’re withdrawing

    9   it potentially for you and your spouse, which means nothing

   10   happened.    You get nothing at this point and so that’s the

   11   downside of continuing along this path.

   12               Do you have any questions?

   13               MR. SULAYMU-BEY:     Yes.   Is the Court going to hear

   14   about the liens today or is it going to be deferred or --

   15               THE COURT:    So I need some more submissions on that.

   16   Okay.   I need a submission from both Mr. Ndanusa under seal,

   17   okay, and, Mr. Sulaymu-Bey, anything you’d like to submit

   18   about what he submits also submitted under seal.          Okay.    If

   19   you don’t know how to submit something under seal, okay, you

   20   can go to the pro se office and can say that I’ve instructed

   21   that that submission be made under seal because it involves

   22   attorney/client privilege information.

   23               So Mr. Ndanusa, I think as you’ve offered to submit

   24   an affidavit under seal about the reasons for withdrawal and

   25   the necessity for a charging lien, I’ll give you until -- is
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 25 of 32 PageID #: 853



                                                                               25

    1   January 10th sufficient for that?

    2              MR. NDANUSA:     Yes, Your Honor.

    3              THE COURT:     Okay.    And then, Mr. Sulaymu-Bey, I will

    4   give you until January 31st, okay, both to respond to the --

    5   the two things you’d be responding to is one is their

    6   opposition -- the City’s opposition to your motion to rescind

    7   the settlement agreement and the second is a submission under

    8   seal.   Anything you’d like to say about what Mr. Ndanusa is

    9   saying about the reasons to withdraw as counsel and the liens?

   10   Okay.   Yes.

   11              MR. NDANUSA:     Can I serve my papers on

   12   Mr. Sulaymu-Bey by email?

   13              THE COURT:     That’s fine.    You have email, correct?

   14              MR. NDANUSA:     That’s fine, yes.

   15              THE COURT:     Okay.

   16              MR. SULAYMU-BEY:       One question.

   17              THE COURT:     Yes.

   18              MR. SULAYMU-BEY:       All right.   So in terms of the

   19   assertion of the lien that is in relation to the withdrawal of

   20   Mr. Ndanusa, correct?

   21              THE COURT:     Well, the way it works is when you move

   22   to withdraw as counsel, counsel has to indicate whether

   23   they’re asserting a lien on any recovery that you might have

   24   in the case and that’s what that means.

   25              The Court doesn’t decide, for example, the amount of
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 26 of 32 PageID #: 854



                                                                                26

    1   the lien and whether that’s appropriate or not.          It’s really a

    2   process of in light of the lien, okay, is the withdrawal

    3   appropriate or not.     Okay.    We’re not -- we don’t go back and

    4   forth and say, was this work done, was this work not done, et

    5   cetera, et cetera.     It’s not about the merits of the work.

    6   It’s really is there a lien or is there not a lien, how much

    7   was it, and the Court needs to know that and evaluate it

    8   whether withdrawal is appropriate.

    9              Now, you’ve taken the step of saying you don’t wish

   10   to have him as counsel, right, and if I regret that

   11   application, you know, the Court is not making any judgment in

   12   that context or in the context of the lien asserted by

   13   Mr. Ndanusa whether the lien is appropriate or not, okay.            We

   14   don’t -- we don’t determine the enforceability of the lien in

   15   this context.    It’s just a means to understand whether the

   16   withdrawal itself or the letting go of the lawyer is

   17   appropriate or not.     Okay.

   18              MR. SULAYMU-BEY:      Could you explain that a little

   19   bit more, Your Honor?      I don’t think I fully get it.       You’re

   20   saying that the lien -- when the counsel is either discharged

   21   or withdraws, you’re saying that the amount of the lien or the

   22   enforceability of the lien is not determined at that time or

   23   it’s --

   24              THE COURT:     Yes, that’s what I’m saying.       Because

   25   basically the attorney has to go and try to enforce the lien
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 27 of 32 PageID #: 855



                                                                               27

    1   at some point.    Okay.    In other words, he’s just giving

    2   basically notice of the lien at this point.          He’s saying, I

    3   have a lien and it’s going to be in this amount.

    4               Now, at some point he may seek to enforce the lien.

    5   Now, I don’t know off the top of my head whether that would be

    6   in this case or in some other proceeding, but the reason -- so

    7   it’s basically a way for the Court to understand whether

    8   there’s a lien or not.      It’s a yes or no, basically.       And

    9   whether it’s enforceable, the amount, the good faith services

   10   or not, that’s not for now.       It may be later in this case.       My

   11   sense is I don’t know or it may be in a different proceeding,

   12   but that’s the purpose of the lien question is because

   13   sometimes counsels seek to withdraw because they haven’t been

   14   paid by their client; sometimes counsels seek to withdraw

   15   because there are financial issues.        And in that context it’s

   16   appropriate to understand whether or not their lien is being

   17   asserted.    It’s a notice requirement to the Court and to you

   18   but the Court is not delving into the enforceability, validity

   19   or amount of the lien in deciding whether or not to let

   20   counsel go.

   21               MR. SULAYMU-BEY:     Understood.    And, Your Honor, also

   22   we take the position that Mustapha Ndanusa -- we’re taking the

   23   position that during this time period while in good faith

   24   Mr. Ndanusa if during the time period while counsel is working

   25   on their responses and their motions, if they have a proposal
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 28 of 32 PageID #: 856



                                                                               28

    1   during that time period, then -- and it’s adequately covers,

    2   you know, certain amounts that are addressed in our papers and

    3   if they’re willing to, you know, come within -- within

    4   something that was delineated in the Sutherland filing that I

    5   mentioned, then -- because I understand the Court, you know,

    6   is in favor of these speedy -- you know, if possible, so I’ll

    7   leave it at that.

    8              However, we did -- our position right now is for

    9   Mr. Ndanusa be removed as the attorney.

   10              THE COURT:     I understand which is why, you know, I

   11   will ask them to mail any of their oppositions or submissions

   12   to you and, you know, if they wish to settle just with you and

   13   your spouse, then can, you know, submit that to you directly.

   14              I will say what I said about Sutherland before,

   15   which is one of the issues in Sutherland, and I don’t remember

   16   it off the top of my head, but the amount of time of the

   17   separation of the children and how long it lasted and that --

   18              MR. SULAYMU-BEY:      That’s another -- not to cut you

   19   off, Your Honor, that’s another thing when I’m speaking about

   20   the legal research because what I cited that attorney went

   21   into the specifics on the difference between the unlawful

   22   period and the lawful period and that attorney dug right --

   23   dug in really well and I think that’s why there was a more

   24   favorable outcome because, you know, it’s going to be hard for

   25   them -- our daughters to really differentiate as far as their
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 29 of 32 PageID #: 857



                                                                                 29

    1   pain and suffering.      So that’s the basic idea.

    2               MR. KURK:    Your Honor, apologies for interrupting.

    3   To the extent that there’s concern with respect to Sutherland,

    4   I’m happy to speak to Mr. Sulaymu-Bey about that.           The

    5   document that he’s referencing is a settlement that didn’t

    6   actually go through.      And as Your Honor knows, it was actually

    7   tried and the children were awarded lesses amounts, but I’m

    8   happy to discuss what happened in that case to the extent that

    9   it might be helpful and understanding the differences in this

   10   case and the facts in that case.

   11               THE COURT:    Okay.   Mr. Sulaymu-Bey, it’s never --

   12   there’s no downside to hearing out the other side, what their

   13   position is on something like this, okay, so there’s no harm

   14   in a phone call where you can hear them out.          You don’t have

   15   to agree.    Okay.   You just hear what they have to say.          You

   16   can consider it and then you can evaluate it on your own.

   17               You can also go downstairs to the City Bar Justice

   18   Center and have an attorney, you know -- now, they’re not

   19   representing you and they’re not representing your children.

   20   They’re just giving general parameters of legal guidance.

   21   Okay.   And if you wanted to understand, for example, what the

   22   Sutherland case was about, then you bring him a copy and you

   23   talk it and say, look, the City lawyers told me this.             Does

   24   this square, does this make sense?        If you look at the history

   25   of the case they could answer some very basic questions like
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 30 of 32 PageID #: 858



                                                                               30

    1   that.

    2              If you wanted some impartial kind of sounding board,

    3   I’m also willing to do that if you were still open to the

    4   global settlement, settling at the amounts for your kids’

    5   lawyer if that makes sense.       In other words, I’m happy to

    6   explain and hear you out on Sutherland and hear the City out

    7   on Sutherland to put that case in a context for you and if you

    8   would like me to explain what they’re trying to convey to you.

    9              Okay.    Now, obviously, as I said at the settlement

   10   conference, the decision to settle is yours and yours alone,

   11   but I wouldn’t have, you know, gone through all the parameters

   12   I went through just because I was getting it from the lawyers

   13   and I -- you know, I wouldn’t have said that to your counsel

   14   that I thought it was a settlement worth agreeing to if I

   15   didn’t believe that.

   16              So my recollection accords with what counsel for the

   17   City just said, that the case was tried at the end of the day

   18   and that the children ended up receiving much less or less

   19   than was in the settlement agreement and certainly less than

   20   they had sought.

   21              MR. SULAYMU-BEY:      Actually, incorrect, Your Honor.

   22   They actually wanted to received twice as much as the

   23   settlement agreement.      I believe in that case they wanted

   24   to -- they objected to the settlement for a particular reason,

   25   a different reason.
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 31 of 32 PageID #: 859



                                                                               31

    1              THE COURT:     Well, we can go over it --

    2              MR. SULAYMU-BEY:       Yeah.

    3              THE COURT:     And the parties can discuss that.        Okay.

    4   Do you understand the schedule I’ve put in place?

    5              MR. SULAYMU-BEY:       Right.   For the responses and I

    6   understand that.     I do understand that, yes.

    7              THE COURT:     Okay.    And does everybody have

    8   everyone’s contact information here, both for mail and phone

    9   number, if they wanted to discuss further?         Okay.    I may --

   10   depending on what happens in the submissions then I’ll decide

   11   whether we need another conference or how to proceed from

   12   there.   Okay.   Thank you.

   13              ATTORNEYS:     Thank you.

   14   (Proceeding concluded at 10:56 a.m.)

   15                             * * * * * * * * *

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
Case 1:17-cv-03563-AMD-SJB Document 75 Filed 12/06/19 Page 32 of 32 PageID #: 860



                                                                               32

    1              I certify that the foregoing is a court transcript

    2   from an electronic sound-recording of the proceedings in the

    3   above-entitled matter.

    4

    5

    6

    7                                 Ruth Ann Hager, C.E.T.**D-641

    8   Dated:   December 5, 2019

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
